Mayes, J.,
delivered the opinion of the court.
This case is controlled by the case of Melsheimer v. McKnight, post -, 46 South., 827, as to the right of the trustee to name the time and place of sale.
It only remains for us to say that Code 1906, § 2772, providing that sale of lands under deed of trust shall be advertised for three consecutive weeks preceding the sale in a newspaper published in the county, etc., has no application to instruments executed before its enactment.*
The former judgment reversing this case is vacated, and a judgment now ordered to be entered affirming the case.

Affirmed.


 “The reporter has treated the briefs of counsel in this case, filed on a suggestion of error to the vacated judgment, as if filed before the first and vacated decision was rendered.